Exhibit 10.1

 

NAUTILUS, INC.

 

2005 LONG TERM INCENTIVE PLAN

(Effective June 6, 2005)

 

1. PURPOSE

 

The purpose of the Nautilus, Inc. 2005 Long Term Incentive Plan (the “Plan”) is
to advance the interests of Nautilus, Inc., a Washington corporation
(“Nautilus”), and its Subsidiaries (Nautilus and its Subsidiaries hereinafter
collectively, the “Corporation”), by enhancing the Corporation’s ability to
attract and retain highly qualified personnel and directors and aligning the
long-term interests of participants with those of shareholders. This Plan
permits the grant of stock options, stock appreciation rights, restricted stock,
performance units and stock units, each of which shall be subject to such
conditions based upon continued employment, passage of time or satisfaction of
performance criteria as shall be specified pursuant to the Plan.

 

2. DEFINITIONS

 

  (a) “Award” means a stock option, stock appreciation right, restricted stock,
performance unit or stock unit granted to a Participant pursuant to the Plan.

 

  (b) “Board of Directors” means the Board of Directors of Nautilus.

 

  (c) “Code” shall mean the Internal Revenue Code of 1986, as such is amended
from time to time, and any reference to a section of the Code shall include any
successor provision of the Code.

 

  (d) “Committee” shall mean the committee appointed by the Board of Directors
from among its members to administer the Plan pursuant to Section 3.

 

  (e) “Common Stock” shall mean the common stock, without par value, authorized
for issuance by Nautilus.

 

  (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and any reference to a section of the Exchange Act shall
include any successor provision of the Exchange Act.

 

  (g) “Executive Officer” shall mean any “officer” of Nautilus as such term is
defined in Rule 16a-1 under the Exchange Act.

 

  (h) “Fair Market Value” shall mean (i) if the Common Stock is listed on the
New York Stock Exchange (“NYSE”), the closing per share sales price for the
Common Stock on the NYSE on the trading day immediately preceding the date of
grant, or (ii) if the Common Stock is listed on the NASDAQ National Market, the
closing per share sales price for the Common Stock on the preceding trading day
as reported by the NASDAQ National Market, or (iii) if the Common Stock is not
traded on any such exchange or national market system, the average of the
closing bid and asked prices of a Share last quoted on a single trading day by
an established quotation service for over-the-counter securities. If there is no
such reported price for the Common Stock for the date in question, then such
price on the last preceding date for which such price exists shall be
determinative of Fair Market Value.

 

  (i) “Outside Director” shall mean a member of the Board of Directors who is
not otherwise an employee of the Corporation.

 

  (j) “Participants” shall mean those individuals to whom Awards have been
granted from time to time and any authorized transferee of such individuals.



--------------------------------------------------------------------------------

  (k) “Performance Award” means an Award that vests only upon the satisfaction
of one or more of the Qualifying Performance Criteria specified in Section
11(b).

 

  (l) “Plan” means the Nautilus, Inc. 2005 Long Term Incentive Plan.

 

  (m) “Share” shall mean a share of Common Stock or the number and kind of
shares of stock or other securities which shall be substituted or adjusted for
such shares as provided in Section 11.

 

  (n) “Subsidiary” means any corporation or entity in which Nautilus owns or
controls, directly or indirectly, fifty percent (50%) or more of the voting
power or economic interests of such corporation or entity.

 

3. ADMINISTRATION

 

  (a) Composition of Committee. This Plan shall be administered by the
Committee. The Committee shall consist of two or more Outside Directors who
shall be appointed by the Board of Directors. The Board of Directors shall fill
vacancies on the Committee and may from time to time remove or add members of
the Committee. The Board of Directors, in its sole discretion, may exercise any
authority of the Committee under this Plan in lieu of the Committee’s exercise
thereof and in such instances references herein to the Committee shall refer to
the Board of Directors.

 

  (b) Delegation and Administration. The Committee may delegate to one or more
separate committees (any such committee a “Subcommittee”) composed of one or
more members of the Board of Directors (who may but need not be members of the
Committee) the ability to grant Awards and take the other actions described in
Section 3(c) with respect to any Participant who is not an Executive Officer,
and such actions shall be treated for all purposes as if taken by the Committee.
The Committee may delegate to an Executive Officer the authority to grant Awards
to any Participant who is not an Executive Officer within parameters established
by the Committee. Any action by any such Subcommittee or Executive Officer
within the scope of such delegation shall be deemed for all purposes to have
been taken by the Committee and references in this Plan to the Committee shall
include any such Subcommittee. The Committee may delegate the administration of
the Plan to an officer or officers of the Corporation, and such administrator(s)
may have the authority to execute and distribute agreements or other documents
evidencing or relating to Awards granted by the Committee under this Plan, to
maintain records relating to the grant, vesting, exercise, forfeiture or
expiration of Awards, to process or oversee the issuance of Shares upon the
exercise, vesting and/or settlement of an Award, to interpret the terms of
Awards and to take such other actions as the Committee may specify, provided
that in no case shall any such administrator be authorized to grant Awards under
the Plan. Any action by any such administrator within the scope of its
delegation shall be deemed for all purposes to have been taken by the Committee
and references in this Plan to the Committee shall include any such
administrator, provided that the actions and interpretations of any such
administrator shall be subject to review and approval, disapproval or
modification by the Committee.

 

  (c) Powers of the Committee. Subject to the express provisions and limitations
set forth in this Plan, the Committee shall be authorized and empowered to do
all things necessary or desirable, in its sole discretion, in connection with
the administration of the Plan, including, without limitation, the following:

 

  (i) to prescribe, amend and rescind rules and regulations relating to the Plan
and to define terms not otherwise defined herein;

 

  (ii) to determine which persons are Participants, to which of such
Participants, if any, Awards shall be granted hereunder, and the timing of any
such Awards;

 

  (iii) to grant Awards to Participants and determine the terms and conditions
thereof, including the number of Shares subject to Awards and the exercise or
purchase price of such Shares and the circumstances under which Awards become
exercisable or vested or are forfeited or expire, which terms may but need not
be conditioned upon the passage of time, continued employment, the satisfaction
of performance criteria, the occurrence of certain events, or other factors;



--------------------------------------------------------------------------------

  (iv) to establish or verify the extent of satisfaction of any performance
goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Award;

 

  (v) to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical);

 

  (vi) to determine whether, and the extent to which, adjustments are required
pursuant to Section 12;

 

  (vii) to interpret and construe the Plan, any rules and regulations under the
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions in good faith and for the benefit of the
Corporation; and

 

  (viii) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

 

  (d) Effect of Change in Status. The Committee shall have the discretion to
determine the effect upon an Award and upon an individual’s status as an
employee under the Plan (including whether a Participant shall be deemed to have
experienced a termination of employment or other change in status) and upon the
vesting, expiration or forfeiture of an Award in the case of (i) any individual
who is employed by an entity that ceases to be a Subsidiary, (ii) any leave of
absence approved by the Corporation, (iii) any transfer between locations of
employment with Nautilus or a Subsidiary or between Nautilus and any Subsidiary
or between any Subsidiaries, (iv) any change in the Participant’s status from an
employee to a consultant or member of the Board of Directors, or vice versa, and
(v) any employee who at the request of the Corporation becomes employed by any
partnership, joint venture, corporation or other entity not meeting the
requirements of a Subsidiary.

 

  (e) Determinations of the Committee. All decisions, determinations and
interpretations by the Committee regarding this Plan shall be final and binding
on all Participants. The Committee shall consider such factors as it deems
relevant to making such decisions, determinations and interpretations including,
without limitation, the recommendations or advice of any director, officer or
employee of the Corporation and such attorneys, consultants and accountants as
it may select. A Participant or other holder of an Award may contest a decision
or action by the Committee with respect to such person or Award only on the
grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

 

4. PARTICIPANTS

 

Awards under the Plan may be granted to any person who is (i) an employee of the
Corporation, (ii) a non-employee member of the Board of Directors or the board
of directors of any Subsidiary, or (iii) a consultant who provides services to
the Corporation; provided, that SAR’s and Non-Qualified Stock Options shall be
granted only to persons as to which Nautilus is the “service recipient,” as such
term is defined in Section 409A of the Code.

 

5. EFFECTIVE DATE AND EXPIRATION OF PLAN

 

  (a) Effective Date. This Plan was approved by the Board of Directors on March
30, 2005, and will become effective on June 6, 2005, subject to shareholder
approval at the 2005 Annual Meeting of the shareholders of Nautilus.

 

  (c) Expiration Date. The Plan shall remain available for the grant of Awards
until the earliest of (i) June 5, 2015, or (ii) the date on which all Shares
available for issuance under the Plan have been issued as fully-vested Shares.
The expiration of the



--------------------------------------------------------------------------------

Committee’s authority to grant Awards under the Plan will not affect the
operation of the terms of the Plan or the Corporation’s and Participants’ rights
and obligations with respect to Awards granted on or prior to the expiration
date of the Plan.

 

6. SHARES SUBJECT TO THE PLAN

 

  (a) Aggregate Limits. Subject to adjustment as provided in Section 11, the
aggregate number of Shares authorized for issuance as Awards under the Plan is
4,000,000, plus any Shares reserved under the Corporation’s Stock Option Plan,
dated June 20, 1995, as amended, that are not subject to a grant on June 6, 2005
or as to which the option award is forfeited on or after June 6, 2005. The
Shares subject to the Plan may be either Shares reacquired by Nautilus,
including Shares purchased in the open market, or authorized but unissued
Shares. Any Shares subject to an Award which for any reason expires or
terminates unexercised or is not earned in full may again be made subject to an
Award under the Plan. The aggregate number of Shares available for issuance
under the Plan shall be reduced by two (2) Shares for each Share delivered in
settlement of any SAR, Restricted Stock, Stock Unit or Performance Unit Award,
and one (1) Share for each Share delivered in settlement of a Stock Option
Award.

 

  (b) Tax Code Limits. The aggregate number of Shares subject to stock options
or stock appreciation rights granted under this Plan during any calendar year to
any one Participant shall not exceed 1,000,000. The aggregate number of Shares
subject to restricted stock or stock unit Awards granted under this Plan during
any calendar year to any one Participant shall not exceed 1,000,000.
Notwithstanding anything to the contrary in this Plan, the foregoing limitations
shall be subject to adjustment under Section 12, but only to the extent that
such adjustment will not affect the status of any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code. The aggregate
number of Shares issued pursuant to incentive stock options granted under the
Plan shall not exceed 4,000,000, which limitation shall be subject to adjustment
under Section 12 only to the extent that such adjustment is consistent with
adjustments permitted of a plan authorizing incentive stock options under
Section 422 of the Code.

 

7. PLAN AWARDS

 

  (a) Award Types. The Committee, on behalf of the Corporation, is authorized
under this Plan to grant, award and enter into the following arrangements or
benefits under the Plan provided that their terms and conditions are not
inconsistent with the provisions of the Plan: stock options, stock appreciation
rights, restricted stock and stock units. Such arrangements and benefits are
sometimes referred to herein as “Awards.” The Committee, in its discretion, may
determine that any Award granted hereunder shall be a Performance Award.

 

  (i) Stock Options. A “Stock Option” is a right to purchase a number of Shares
at such exercise price, at such times, and on such other terms and conditions as
are specified in or determined pursuant to the document(s) evidencing the Award
(the “Option Agreement”). The Committee may grant Stock Options intended to be
eligible to qualify as incentive stock options (“ISOs”) pursuant to Section 422
of the Code and Stock Options that are not intended to qualify as ISOs
(“Non-qualified Stock Options”), as it, in its sole discretion, shall determine.

 

  (ii) Stock Appreciation Rights. A “Stock Appreciation Right” or “SAR” is a
right to receive, in cash or stock (as determined by the Committee), value with
respect to a specific number of Shares equal to or otherwise based on the excess
of (i) the market value of a Share at the time of exercise over (ii) the
exercise price of the right, subject to such terms and conditions as are
expressed in the document(s) evidencing the Award (the “SAR Agreement”).

 

  (iii) Restricted Stock. A “Restricted Stock” Award is an award of Shares, the
grant, issuance, retention, vesting, termination and/or forfeiture of which is
subject to such terms and conditions as are expressed in the document(s)
evidencing the Award (the “Restricted Stock Agreement”).



--------------------------------------------------------------------------------

  (iv) Stock Unit. A “Stock Unit” Award is an award of a right to receive, in
cash or stock (as determined by the Committee) the market value of one Share,
the grant, issuance, retention, vesting, termination and/or forfeiture of which
is subject to such conditions as are expressed in the document(s) evidencing the
Award (the “Stock Unit Agreement”).

 

  (v) Performance Unit. A “Performance Unit” consists of the right to receive
Shares or cash upon achievement of certain goals related to performance as are
expressed in the document(s) evidencing the Award (the “Performance Unit
Agreement”).

 

  (b) Grants of Awards. An Award may consist of one of the foregoing
arrangements or benefits or two or more of them in tandem or in the alternative.

 

8. STOCK OPTIONS AND SARS

 

The Committee may grant Stock Options or SARs at any time and from time to time
prior to the expiration of the Plan to eligible Participants selected by the
Committee. No Participant shall have any rights as a shareholder with respect to
any Shares subject to Stock Options or SARs hereunder until said Shares have
been issued. Each Stock Option or SAR shall be evidenced only by such
agreements, notices and/or terms or conditions documented in such form
(including by electronic communications) as may be approved by the Committee.
Each Stock Option grant will expressly identify the Stock Option as an ISO or as
a Non-qualified Stock Option. Stock Options or SARs granted pursuant to the Plan
need not be identical but each must contain or be subject to the following terms
and conditions:

 

  (a) Price. The purchase price (also referred to as the exercise price) under
each Stock Option or SAR granted hereunder shall be established by the
Committee. The purchase price per Share shall not be less than 100% of the Fair
Market Value of a Share on the date of grant. The exercise price of a Stock
Option shall be paid in cash or in such other form if and to the extent
permitted by the Committee, including without limitation by delivery of already
owned Shares, withholding (either actually or by attestation) of Shares
otherwise issuable under such Stock Option, and/or by payment under a
broker-assisted sale and remittance program acceptable to the Committee.

 

  (b) No Repricing. Other than in connection with a change in the capitalization
of Nautilus (as described in Section 12 of the Plan), the exercise price of an
Option or SAR may not be reduced without shareholder approval.

 

  (c) Duration, Exercise and Termination of Stock Options and SARs. Each Stock
Option or SAR shall be exercisable at such time and in such installments during
the period prior to the expiration of the Stock Option or SAR as determined by
the Committee. The Committee shall have the right to make the timing of the
ability to exercise any Stock Option or SAR subject to continued employment, the
passage of time and/or such performance requirements as deemed appropriate by
the Committee. At any time after the grant of a Stock Option, the Committee may
reduce or eliminate any restrictions on the Participant’s right to exercise all
or part of the Stock Option.

 

  (d)

Suspension or Termination of Stock Options and SARs. If at any time (including
after a notice of exercise has been delivered) the Committee, including any
Subcommittee or administrator authorized pursuant to Section 3(b) (any such
person, an “Authorized Officer”), reasonably believes that a Participant, other
than an Outside Director, has committed an act of misconduct as described in
this Section, the Authorized Officer may suspend the Participant’s right to
exercise any Stock Option or SAR pending a determination of whether an act of
misconduct has been committed. If the Committee or an Authorized Officer
determines a Participant, other than an Outside Director, has committed an act
of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules resulting in loss, damage or injury to the Corporation, or if a
Participant breaches an agreement between the Participant and the Corporation,
makes an unauthorized disclosure of any Corporation trade secret or confidential
information, engages in any conduct constituting unfair competition, or induces
any customer to breach a contract



--------------------------------------------------------------------------------

with the Corporation, neither the Participant nor his or her estate shall be
entitled to exercise any Stock Option or SAR whatsoever. Any determination by
the Committee or an Authorized Officer with respect to the foregoing shall be
final, conclusive, and binding on all interested parties. For any Participant
who is an Executive Officer, the determination of the Committee or of the
Authorized Officer shall be subject to the approval of the Board of Directors.

 

  (e) Conditions and Restrictions Upon Securities Subject to Stock Options or
SARs. Subject to the express provisions of the Plan, the Committee may provide
that the Shares issued upon exercise of a Stock Option or SAR shall be subject
to such further conditions or agreements as the Committee in its discretion may
specify prior to the exercise of such Stock Option or SAR, including without
limitation, conditions on vesting or transferability, forfeiture or repurchase
provisions. The obligation to make payments with respect to SARs may be
satisfied through cash payments or the delivery of Shares, or a combination
thereof as the Committee shall determine.

 

  (f) Other Terms and Conditions. Stock Options and SARs may also contain such
other provisions, which shall not be inconsistent with any of the foregoing
terms, as the Committee shall deem appropriate.

 

  (g) ISOs. Stock Options intending to qualify as ISOs may only be granted to
employees of the Corporation within the meaning of the Code, as determined by
the Committee. No ISO shall be granted to any person if immediately after the
grant of such Award, such person would own stock, including stock subject to
outstanding Awards held by him or her under the Plan or any other plan
established by the Corporation, amounting to more than ten percent (10%) of the
total combined voting power or value of all classes of stock of the Corporation.
To the extent that the Option Agreement specifies that a Stock Option is
intended to be treated as an ISO, the Stock Option is intended to qualify to the
greatest extent possible as an “incentive stock option” within the meaning of
Section 422 of the Code, and shall be so construed; provided, however, that any
such designation shall not be interpreted as a representation, guarantee or
other undertaking on the part of the Corporation that the Stock Option is or
will be determined to qualify as an ISO. If and to the extent that any Shares
are issued under a portion of any Stock Option that exceeds the $100,000
limitation of Section 422 of the Code, such Shares shall not be treated as
issued under an ISO notwithstanding any designation otherwise. Certain
decisions, amendments, interpretations and actions by the Committee and certain
actions by a Participant may cause a Stock Option to cease to qualify as an ISO
pursuant to the Code and by accepting a Stock Option the Participant agrees in
advance to such disqualifying action.

 

9. RESTRICTED STOCK AND STOCK UNITS

 

The Committee may grant Restricted Stock or Stock Units at any time and from
time to time prior to the expiration of the Plan to eligible Participants
selected by the Committee. A Participant shall have rights as a shareholder with
respect to any Shares subject to a Restricted Stock Award hereunder only to the
extent specified in this Plan or the Restricted Stock Agreement evidencing such
Award. Awards of Restricted Stock or Stock Units shall be evidenced only by such
agreements, notices and/or terms or conditions documented in such form
(including by electronic communications) as may be approved by the Committee.
Awards of Restricted Stock or Stock Units granted pursuant to the Plan need not
be identical but each must contain or be subject to the following terms and
conditions:

 

  (a) Terms and Conditions. Each Restricted Stock Agreement and each Stock Unit
Agreement shall contain provisions regarding (a) the number of Shares subject to
such Award or a formula for determining such, (b) the purchase price of the
Shares, if any, and the means of payment for the Shares, (c) the performance
criteria, if any, and level of achievement versus these criteria that shall
determine the number of Shares granted, issued, retainable and/or vested, (d)
such terms and conditions on the grant, issuance, vesting and/or forfeiture of
the Shares as may be determined from time to time by the Committee, (e)
restrictions on the transferability of the Shares and (f) such further terms and
conditions as may be determined from time to time by the Committee, in each case
not inconsistent with this Plan.



--------------------------------------------------------------------------------

  (b) Sale Price. Subject to the requirements of applicable law, the Committee
shall determine the price, if any, at which Shares of Restricted Stock or Stock
Units shall be sold or awarded to a Participant, which may vary from time to
time and among Participants.

 

  (c) Share Vesting. The grant, issuance, retention and/or vesting of Shares
under Restricted Stock or Stock Unit Awards shall be at such time and in such
installments as determined by the Committee or under criteria established by the
Committee. The Committee shall have the right to make the timing of the grant
and/or the issuance, ability to retain and/or vesting of Shares under Restricted
Stock or Stock Unit Awards subject to continued employment, passage of time
and/or such performance criteria and level of achievement versus these criteria
as deemed appropriate by the Committee, which criteria may be based on financial
performance and/or personal performance evaluations. Notwithstanding anything to
the contrary herein, the performance criteria for any Restricted Stock or Stock
Unit that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Committee and specified
at the time the Restricted Stock Award is granted.

 

  (d) Termination of Employment. The Restricted Stock or Stock Unit Agreement
may provide for the forfeiture or cancellation of the Restricted Stock or Stock
Unit Award, in whole or in part, in the event of the termination of employment
or service of the Participant to whom it was granted.

 

  (e) Stock Units. Except to the extent this Plan or the Committee specifies
otherwise, Stock Units represent an unfunded and unsecured obligation of the
Corporation and do not confer any of the rights of a shareholder until Shares
are issued thereunder. Settlement of Stock Units upon expiration of the vesting
period shall be made in Shares or otherwise as determined by the Committee. The
number of Shares, or other settlement medium, to be so distributed may be
increased by an interest factor or by dividend equivalents. Until a Stock Unit
is so settled, the number of Shares represented by a Stock Unit shall be subject
to adjustment pursuant to Section 12. Any Stock Units that are settled after the
Participant’s death shall be distributed to the Participant’s designated
beneficiary(ies) or, if none was designated, the Participant’s estate.

 

10. PERFORMANCE UNITS

 

  (a) General. The Committee shall have authority to grant Performance Units
under the Plan at any time or from time to time. A Performance Unit consists of
the right to receive Shares or cash upon achievement of certain goals relating
to performance (“Performance Goals”) and may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall have
complete discretion to determine the number of Performance Units granted to each
Participant. Each Performance Unit Award shall be evidenced by, and be subject
to the terms of, an Agreement which will become effective upon execution by the
Participant. The time period during which a Performance Unit Award shall be
earned shall be the “Performance Period,” and, except in the year in which the
Plan is adopted, shall be at least one (1) Fiscal Year in length. Performance
Units may be subject to Performance Goals which shall be established by the
Committee. Notwithstanding anything to the contrary herein, the performance
criteria for any Performance Unit that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Committee and specified at the time the Performance Unit Award is granted.

 

  (b) Earning Performance Unit Awards. After the applicable Performance Period
shall have ended, the Committee shall determine the extent to which the
established Performance Goals have been achieved.

 

  (c) Termination of Employment. The Performance Unit Agreement may provide for
the forfeiture or cancellation of the Performance Unit Award, in whole or in
part, in the event of the termination of employment or service of the
Participant to whom it was granted.



--------------------------------------------------------------------------------

11. OTHER PROVISIONS APPLICABLE TO AWARDS

 

  (a) Transferability. Unless the agreement or other document evidencing an
Award (or an amendment thereto authorized by the Committee) expressly states
that the Award is transferable as provided hereunder, no Award granted under
this Plan, nor any interest in such Award, may be sold, assigned, conveyed,
gifted, pledged, hypothecated or otherwise transferred in any manner prior to
the vesting or lapse of any and all restrictions applicable thereto, other than
by will or the laws of descent and distribution. The Committee may grant an
Award or amend an outstanding Award to provide that the Award is transferable or
assignable (a) in the case of a transfer without the payment of any
consideration, to any “family member” as such term is defined in Section 1(a)(5)
of the General Instructions to Form S-8 under the Securities Act of 1933, as
such may be amended from time to time, and (b) in any transfer described in
clause (ii) of Section 1(a)(5) of the General Instructions to Form S-8 under the
1933 Act as amended from time to time, provided that following any such transfer
or assignment the Award will remain subject to substantially the same terms
applicable to the Award while held by the Participant to whom it was granted, as
modified as the Committee shall determine appropriate, and as a condition to
such transfer the transferee shall execute an agreement agreeing to be bound by
such terms; provided further, that an ISO may be transferred or assigned only to
the extent consistent with Section 422 of the Code. Any purported assignment,
transfer or encumbrance that does not qualify under this Section 11(a) shall be
void and unenforceable against the Corporation.

 

  (b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Corporation as a whole or to a business unit or
Subsidiary, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (a) cash flow, (b) earnings per share, (c) earnings before interest,
taxes and amortization, (d) return on equity, (e) total shareholder return, (f)
share price performance, (g) return on capital, (h) return on assets or net
assets, (i) revenue or revenue growth, (j) income or net income, (k) operating
income or net operating income, (l) operating profit or net operating profit,
(m) operating margin or profit margin, (n) return on operating revenue, (o)
return on invested capital, (p) market segment share, (q) product release
schedules, (r) new product innovation, (s) product cost reduction through
advanced technology, (t) brand recognition/acceptance, (u) product ship targets,
or (v) customer satisfaction. The Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (i) asset
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, and (v) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Corporation’s annual report to shareholders for the applicable year.
Notwithstanding satisfaction or completion of any Qualifying Performance
Criteria, to the extent specified at the time of grant of an Award, the number
of Shares, Stock Options, SARs, Stock Units or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Qualifying Performance Criteria may be reduced by the Committee on the basis of
such further considerations as the Committee in its sole discretion shall
determine.

 

  (c) Dividends. Unless otherwise provided by the Committee, no adjustment shall
be made in Shares issuable under Awards on account of cash dividends that may be
paid or other rights that may be issued to the holders of Shares prior to their
issuance under any Award. The Committee shall specify whether dividends or
dividend equivalent amounts shall be paid to any Participant with respect to the
Shares subject to any Award that have not vested or been issued or that are
subject to any restrictions or conditions on the record date for dividends.



--------------------------------------------------------------------------------

  (d) Documents Evidencing Awards. The Committee shall, subject to applicable
law, determine the date an Award is deemed to be granted. The Committee or,
except to the extent prohibited under applicable law, its delegate(s) may
establish the terms of agreements or other documents evidencing Awards under
this Plan and may, but need not, require as a condition to any such agreement’s
or document’s effectiveness that such agreement or document be executed by the
Participant, including by electronic signature or other electronic indication of
acceptance, and that such Participant agree to such further terms and conditions
as specified in such agreement or document. The grant of an Award under this
Plan shall not confer any rights upon the Participant holding such Award other
than such terms, and subject to such conditions, as are specified in this Plan
as being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

 

  (e) Additional Restrictions on Awards. Either at the time an Award is granted
or by subsequent action, the Committee may, but need not, impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by a Participant or other subsequent transfers
by a Participant of any Shares issued under an Award, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by the
Participant or Participants, and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.

 

  (f) Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by Nautilus issuing any subject Shares to the Subsidiary, for such
lawful consideration as the Committee may determine, upon the condition or
understanding that the Subsidiary will transfer the Shares to the Participant in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. Notwithstanding any other provision hereof, such
Award may be issued by and in the name of the Subsidiary and shall be deemed
granted on such date as the Committee shall determine.

 

12. ADJUSTMENT OF AND CHANGES IN THE COMMON STOCK

 

  (a) The existence of outstanding Awards shall not affect in any way the right
or power of Nautilus or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, exchanges, or other changes in
the capital structure or business of Nautilus, or any merger or consolidation of
Nautilus or any issuance of Shares or other securities or subscription rights
thereto, or any issuance of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Shares or other securities of Nautilus or the
rights thereof, or the dissolution or liquidation of Nautilus, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Further, except
as expressly provided herein or by the Committee, (i) the issuance by Nautilus
of shares of stock or any class of securities convertible into shares of stock
of any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of Nautilus convertible into such shares or other
securities, (ii) the payment of a dividend in property other than Shares, or
(iii) the occurrence of any similar transaction, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Shares subject to Stock Options or other
Awards theretofore granted or the purchase price per Share, unless the Committee
shall determine, in its sole discretion, that an adjustment is necessary or
appropriate.

 

  (b) If the outstanding Shares or other securities of Nautilus, or both, for
which the Award is then exercisable or as to which the Award is to be settled
shall at any time be changed or exchanged by declaration of a stock dividend,
stock split, combination of shares, extraordinary dividend of cash and/or
assets, recapitalization, reorganization or any similar event affecting the
Shares or other securities of Nautilus, the Committee may appropriately and
equitably adjust the number and kind of Shares or other securities which are
subject to this Plan or subject to any Awards theretofore granted, and the
exercise or settlement prices of such Awards, so as to maintain the
proportionate number of Shares or other securities without changing the
aggregate exercise or settlement price.



--------------------------------------------------------------------------------

  (c) No right to purchase fractional Shares shall result from any adjustment in
Stock Options or SARs pursuant to this Section 12. In case of any such
adjustment, the Shares subject to the Stock Option or SAR shall be rounded down
to the nearest whole share.

 

  (d) Any agreements or other documents evidencing Awards may include such terms
relating to the effect of any merger, reorganization or changes in control
affecting Nautilus as the Committee determines in its discretion to be
appropriate. Subject to any such terms, in the event Nautilus is a party to a
merger or other reorganization, outstanding Awards shall be subject to the
agreement of merger or reorganization. Such agreement may provide, without
limitation, for the assumption of outstanding Awards by the surviving
corporation or its parent, for their continuation by Nautilus (if Nautilus is a
surviving corporation), for accelerated vesting and accelerated expiration, or
for settlement in cash.

 

13. LISTING OR QUALIFICATION OF COMMON STOCK

 

In the event that the Board of Directors determines in its discretion that the
listing or qualification of the Shares available for issuance under the Plan on
any securities exchange or quotation or trading system or under any applicable
law or governmental regulation is necessary as a condition to the issuance of
such Shares, a Stock Option or SAR may not be exercised in whole or in part and
a Restricted Stock or Stock Unit Award shall not vest unless such listing,
qualification, consent or approval has been unconditionally obtained.

 

14. TERMINATION OR AMENDMENT OF THE PLAN

 

The Board of Directors may amend, alter or discontinue the Plan and the Board or
the Committee may to the extent permitted by the Plan amend any agreement or
other document evidencing an Award made under this Plan, provided, however, that
Nautilus shall submit for shareholder approval any amendment (other than an
amendment pursuant to the adjustment provisions of Section 12) required to be
submitted for shareholder approval by the rules of any exchange or automated
quotation system on which the Shares are listed for trading or that otherwise
would:

 

  (a) increase the maximum number of Shares for which Awards may be granted
under this Plan;

 

  (b) reduce the price at which Stock Options may be granted below the price
provided for in Section 8(a);

 

  (c) reduce the exercise price of outstanding Stock Options;

 

  (d) extend the term of this Plan;

 

  (e) change the class of persons eligible to be Participants; or

 

  (f) increase the limits provided for in Section 6.

 

In addition, no such amendment or alteration shall be made which would impair
the rights of any Participant, without such Participant’s consent, under any
Award theretofore granted, provided that no such consent shall be required with
respect to any amendment or alteration if the Committee determines in its sole
discretion that such amendment or alteration either (i) is required or advisable
in order for the Corporation, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of any accounting standard, or (ii) is
not reasonably likely to significantly diminish the benefits provided under such
Award, or that any such diminishment has been adequately compensated.

 

15. PARTICIPANTS IN FOREIGN COUNTRIES

 

The Committee shall have the authority to adopt such modifications, procedures
and sub-plans as may be necessary or advisable to comply with provisions of the
laws of foreign countries in which the Corporation may operate.



--------------------------------------------------------------------------------

16. WITHHOLDING

 

To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to the
Corporation for the satisfaction of any withholding tax obligations that arise
with respect to any Award or any sale of Shares. The Corporation shall not be
required to issue Shares or to recognize the disposition of such Shares until
such obligations are satisfied. To the extent permitted or required by the
Committee, these obligations may or shall be satisfied by having the Corporation
withhold a portion of the Shares of stock that otherwise would be issued to a
Participant under such Award or by tendering Shares previously acquired by the
Participant.

 

17. GENERAL PROVISIONS

 

  (a) Employment At Will. Neither the Plan nor the grant of any Award nor any
action by Nautilus, any Subsidiary or the Committee shall be held or construed
to confer upon any person any right to be continued in the employ Nautilus or a
Subsidiary. Nautilus and each Subsidiary expressly reserve the right to
discharge, without liability but subject to his or her rights under this Plan,
any Participant whenever in the sole discretion of Nautilus or a Subsidiary, as
the case may be, its interest may so require.

 

  (b) Governing Law. This Plan and any agreements or other documents hereunder
shall be interpreted and construed in accordance with the laws of the State of
Washington and applicable federal law. The Committee may provide that any
dispute as to any Award shall be presented and determined in such forum as the
Committee may specify, including through binding arbitration. Any reference in
this Plan or in the agreement or other document evidencing any Award to a
provision of law or to a rule or regulation shall be deemed to include any
successor law, rule or regulation of similar effect or applicability.

 

  (c) Unfunded Plan. Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Participants who are granted Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Corporation shall not be required
to segregate any assets which may at any time be represented by Awards, nor
shall this Plan be construed as providing for such segregation, nor shall the
Corporation or the Committee be deemed to be a trustee of stock or cash to be
awarded under the Plan.

 

18. NON-EXCLUSIVITY OF PLAN

 

Neither the adoption of this Plan by the Board of Directors nor the submission
of this Plan to the shareholders of the Corporation for approval shall be
construed as creating any limitations on the power of the Board of Directors or
the Committee to adopt such other incentive arrangements as either may deem
desirable, including without limitation, the granting of stock options, stock
appreciation rights, restricted stock, stock units or performance units
otherwise than under this Plan, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

19. COMPLIANCE WITH OTHER LAWS AND REGULATIONS

 

This Plan, the grant and exercise of Awards hereunder, and the obligation of the
Corporation to sell, issue or deliver Shares under such Awards, shall be subject
to all applicable federal, state and local laws, rules and regulations and to
such approvals by any governmental or regulatory agency as may be required. The
Corporation shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or local law or any ruling or regulation of any
government body which the Committee shall determine to be necessary or
advisable. To the extent the Corporation is unable to or the Committee deems it
infeasible to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Corporation’s counsel to be necessary to the
lawful issuance and sale of any Shares hereunder, the Corporation shall be
relieved of any liability with respect to the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained. No
Stock Option shall be exercisable and no Shares shall be issued and/or
transferable under any other Award unless a registration statement with respect
to the Shares underlying such Stock Option or Award is effective and current or
the Corporation has determined that such registration is unnecessary.



--------------------------------------------------------------------------------

20. LIABILITY OF CORPORATION

 

The Corporation shall not be liable to a Participant or other persons as to: (a)
the non-issuance or sale of Shares as to which the Corporation has been unable
to obtain from any regulatory body having jurisdiction the authority deemed by
the Corporation’s counsel to be necessary to the lawful issuance and sale of any
Shares hereunder; and (b) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Stock Option or other Award granted hereunder.